FORM 15 0-23505 Commission File Number Innovacom, Inc. (Exact name of registrant as specified in its charter) 525 Inner Circle The Villages, FL 32162 (352) 750 - 0751 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock par value $0.001 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspendthe duty to file reports: Rule 12g-4(a)(1) [ ] Rule 12g-4(a)(2) [ X ] Rule 12h-3(b)(1)(i) [ ] Rule 12h-3(b)(1)(ii) [ ] Rule 15d-6 [ ] Approximate number of holders of record as of the certification or notice date: 438 Pursuant to the requirements of the Securities Exchange Act of 1934 Innovacom, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: June 17, 2010 By: /s/Michael Manion
